DETAILED ACTION
In Request for Continued Examination filled on 05/05/2022 for response filed on 04/08/2022, claims 1-10 are pending. Claims 9-10 are withdrawn based on restriction requirement. Claim 1 is currently amended. Claims 1-8 are considered in the current Office Action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/08/2022 has been entered.
Status of Preview Objections/Rejections
35 USC § 103 rejection of claims 1-4 and 6-8 as being obvious over Mueller in view of Tyler are maintained in view of Applicant’s amendments. See Response to Arguments below. 
35 USC § 103 rejection of claim 5 as being obvious over Mueller in view of Tyler and Victorazzo are maintained in view of Applicant’s amendments. See Response to Arguments below. 
Claim Objections
Claim 1 is objected to because of the following informalities: the phrase “wherein the plurality of second layers are applied only a second longitudinal stiffening direction” should read as “wherein the plurality of second layers are applied only along a second longitudinal stiffening direction”.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities: the phrase “stiffening profiles” should read as “first and second stiffening profiles”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 3, and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “wherein the filaments are applied by a pressure head”. It is unclear as to whether the limitation “filament” is referring to the first filament within the first stiffening profile or the second filament within the second stiffening profile. Likewise, claim 2 also recites the limitation “with the fibre bundle”. It is unclear as to whether the limitation “fibre bundle” is referring to the first fibre bundle within the first stiffening profile or the second fibre bundle within the second stiffening profile.
Claim 3 recites the limitation “the fibre bundle”. It is unclear as to whether the limitation “fibre bundle” is referring to the first fibre bundle within the first stiffening profile or the second fibre bundle within the second stiffening profile.
Claim 5 recites the limitation “at least one of the stabilising layers” lacks antecedence since claim 1 does not mentioned “at least one of the stabilising layers”. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over US2013/0337207 A1 (“Mueller et al” hereinafter Mueller), as cited in IDS, in view of US2018/0117841 (Tyler).
Regarding Claim 1, Mueller teaches a method for manufacturing a fuselage component for an aircraft ([0002]) comprising: 
providing a two-dimensional shell (Figure 1, skin 28) part composed of a fibre ([0004], shell component for an aircraft formed with a fiber-reinforced plastic) composite material; 
building up of a first stiffening profile (Figure 1, stiffening ribs 14) on a first surface of the shell part from a plurality of first layers superimposed on one another in a thickness direction (T) (Figure 2, cross section view shows that layers of stiffening ribs 14 are formed from the surface 30 toward the longitudinal axis 34. This indicates the ribs are formed on the inner surface of the shell in the thickness direction), wherein the plurality of first layers are applied only along a first longitudinal stiffening direction (Figure 6, the first stiffening profiles are applied along a first longitudinal stiffening direction from direction I to III); 
building up of a second stiffening profile (Figure 1, stiffening ribs 16), crossing the first stiffening profile at an intersection (Figure 1, node point 22, two stiffening ribs intersect as a node point [0062]), on the first surface of the shell part from a plurality of second layers superimposed on one another in the thickness direction (Figure 2, second stiffening profile is formed identical to the first stiffening profile), wherein the plurality of second layers are applied only a second longitudinal stiffening direction (Figure 6, the second stiffening profiles are applied along a second longitudinal stiffening direction from direction II to IV); 
forming, in the first stiffening profile (Figure 1, stiffening ribs 14) and in the second stiffening profile (Figure 1, stiffening ribs 16), stabilising layers (Figure 4, intermediate layer 54, the stabilising layer is interpreted as layer of filaments that extend beyond the intersection based on [0008] of instant application) within which the filaments extend beyond the intersection (Figure 4), from the filaments ([0028], intermediate layer are formed with a reinforcement fibers or filaments). Mueller teaches the stiffening profiles are made up of reinforcement fibers filaments ([0020]). 
However, Mueller fails to teach the stiffening profiles are each formed by applying filaments, which each comprise a fibre bundle embedded in a thermoplastic material.
Tyler teaches the stiffening profiles ([0015], aircraft body) are each formed by applying filaments ([0017], composite material), which each comprise a fibre bundle ([0019], fibre such as glass fibers may be coated with the matrix material) embedded in a thermoplastic material ([0018], matrix material can be thermoplastics). Furthermore, Tyler disclosed the use of fiber embedded resin matrix to make the skin of an airplane body is a common knowledge in the field of manufacturing airplane body ([0003]).
Mueller and Tyler are considered to be analogous to the claimed invention because both are in the same field of manufacturing fuselage of aircraft using fiber reinforced material. Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method by Mueller by using filaments made up of fibre bundle embedded in a thermoplastic material disclosed by Tyler to manufacture fuselage using additive manufacturing process ([0016]) to achieve varies induced tensile stress within different segment ([0028]). Furthermore, utilizing one known material in place another known material also suitable in the field of additive manufacturing is well within the ambit of one of ordinary skill in the art. See MPEP 2144.07.
Regarding Claim 2, the combination of Mueller of Tyler meets the claimed method according to claim 1, wherein the filaments are applied by a pressure head (Tyler, Figure 2, head 22, pressure might be generated by another external device or gravitation force [0018]), from which the thermoplastic material is extruded in a thermoplastic state coaxially with the fibre bundle ([0019]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method by modified Mueller by applying the filament through a pressure head disclosed by Tyler for same reason set forward in claim 1. 
Regarding Claim 3, the combination of Mueller of Tyler meets the claimed method according to claim 2, wherein the thermoplastic material and the fibre bundle are each fed to the pressure head (Tyler, matrix material stored inside head(s) 22 may be used to coat fibers [0019] and fibers can be coated while they are inside head, passed to head or discharged from head [0019], thus, it is implied that they can be fed to head individually) as ribbon-shaped or filamentary material (Tyler, [0023], ribbons).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method by modified Mueller by feeding the thermoplastic material and the fiber bundle as filamentary material disclosed by Tyler for same reason set forward in claim 1. 
Regarding Claim 4, the combination of Mueller of Tyler meets the claimed method according to claim 1, wherein the filaments of the stabilising layers (Mueller, Figure 4, intermediate layer 54) are each applied over an entire longitudinal extent of the stiffening profiles (Mueller, the intermediate layers made up the stiffening rib [0045]. Thus, it is implied that the intermediate layer extended over an entire longitudinal extent).
Regarding Claim 6, the combination of Mueller of Tyler meets the claimed method according to claim 1, wherein the first layers of the first stiffening profile and the second layers of the second stiffening profile are each formed alternately as stabilising layers in the thickness direction (Mueller, Figure 4 shows the intermediate layers 54 are embedded inside the reinforcement layers 50. Figure 6, reinforcement layers 50 of two stiffening ribs are formed alternately in the thickness direction).
Regarding Claim 7, the combination of Mueller of Tyler meets the claimed method according to claim 1, wherein the first stiffening profile and/or the second stiffening profile is formed with a T-shaped, an I-shaped or an Ω-shaped cross section (Mueller, [0018], the stiffening ribs have an approximately T-shaped, L-shaped, or rectangular cross sectional geometry).
Regarding Claim 8, the combination of Mueller of Tyler meets the claimed method according to claim 1, wherein the shell part further comprises a thermoplastic matrix material (Mueller, [0020], skin is formed with a suitable thermoplastic fiber-reinforced plastics).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US2013/0337207 A1 (“Mueller et al” hereinafter Mueller), as cited in IDS, in view of US2018/117841 (Tyler) as applied to claim 1 above, and further in view of US2014/0186586 (Victorazzo).
Regarding Claim 5, the combination of Mueller of Tyler meets the claimed method according to claim 1. The combination fails to teach the second stiffening profile is built up to a greater height in the thickness direction than the first stiffening profile, and wherein at least one of the stabilising layers of the second stiffening profile in the thickness direction is formed in an area of the second stiffening profile situated above the first stiffening profile.
However, Victorazzo teaches the second stiffening profile (Figure 1, stiffeners 14) is built up to a greater height in the thickness direction ([0040] and Figure 1) than the first stiffening profile (Figure 1, stiffeners 12), and wherein at least one of the stabilising layers (the stabilising layer is interpreted as layer of filaments that extend beyond the intersection based on [0008] of instant application) as of the second stiffening profile in the thickness direction is formed in an area of the second stiffening profile situated above the first stiffening profile (Figure 1, stiffeners 12 and 14, stiffeners are made up of fiber-reinforced resin-composite overlapping layers [0010]. Thus, it is implied that there are layers of filament of the second stiffener 14 formed above the first stiffener 12 and beyond the intersection point as shown in Figure 1).
Mueller, Tyler, and Victorazzo are considered to be analogous to the claimed invention because both are in the same field of using reinforced filaments to manufacture fuselage of aircraft. Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method claimed by the combination of Mueller and Tyler to incorporate the height limitation of the stiffening profile established by Victorazzo to formed an opening in the second stiffening profile which are sized and configured to allow the first stiffening profile to pass through at the intersecting regions ([0015]). 
Response to Arguments
The Applicant’s arguments filed on 04/08/2022 argues that the Tyler reference fails to disclose the amended limitation. Specially, the Tyler reference does not disclose “the plurality of first layers are applied only along a first longitudinal stiffening direction” and “the plurality of second layers are applied only a second longitudinal stiffening direction”.
However, the Examiner is relying on the primary reference, US2013/0337207 A1 (“Mueller et al” hereinafter Mueller), to meet the amended claim limitation. See 35 USC 103 rejection above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XINWEN (Cindy) YE whose telephone number is (571)272-3010. The examiner can normally be reached Monday - Thursday 8:30 - 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571) 270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

XINWEN (CINDY) YE
Examiner
Art Unit 1754

/SUSAN D LEONG/Supervisory Patent Examiner, Art Unit 1754